DETAILED ACTION
This office action vacates and replaces the prior non-final office action with mailing date of December 8, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the unlabeled rectangular boxes, which are used in lieu of detailed illustration, shown in the drawings should be provided with descriptive text labels (numbers alone are insufficient). See MPEP 608.02(b), Form Paragraph 6.22, Examiner Note 1; MPEP 608.02(d); 37 CFR 1.83(a). Please provide descriptive text labels in Fig. 1A for rectangular boxes 110 and 130; in Fig. 1B for boxes 131, 132, and 133. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 11, 15, and 16 are objected to because of the following informalities.
Regarding claim 11, the term “vertexes” is spelled incorrectly. The correct spelling is “vertices”.
Regarding claim 15, there are missing verbs in the clauses “determining a first line on the chromaticity plane such that the chromaticity coordinate points of the plurality of second sub-pixels and the plurality of third sub- pixels on one side of the first line and the chromaticity coordinate points of the plurality of first sub-pixels on the other side of the first line; determining a second line on the chromaticity plane such that the chromaticity coordinate points of the plurality of first sub-pixels and the plurality of second sub- pixels on one side of the second line and the chromaticity coordinate points of the plurality of third sub-pixels on the other side of the second line; determining a third line on the chromaticity plane such that the chromaticity coordinate points of the plurality of first sub-pixels and the plurality of third sub-pixels on one side of the third line and the chromaticity coordinate points of the plurality of second sub-pixels on the other side of the third line”. It is recommended that the clauses be amended to read “determining a first line on the chromaticity plane such that the chromaticity coordinate points of the plurality of second sub-pixels and the plurality of third sub- pixels are on one side of the first line and the chromaticity coordinate points of the plurality of first sub-pixels are on the other side of the first line; determining a second line on the chromaticity plane such that the chromaticity coordinate points of the plurality of first sub-pixels and the plurality of second sub- pixels are on one side of the second line and the chromaticity coordinate points of the plurality of third sub-pixels are on the other side of the second line; determining a third line on the chromaticity plane such that the chromaticity coordinate points of the plurality of first sub-pixels and the plurality of third sub-pixels are on one side of the third line and the chromaticity coordinate points of the plurality of second sub-pixels are on the other side of the third line”. Claims 16 depends from claim 15 and shares the objection.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 9, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 12 of copending Application No. 17/733,452 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are shown to be provisionally subject to nonstatutory double patenting rejections by comparing the claims of the current application with the claims of the copending application as shown below. The claims of the copending application anticipate claims 1, 2, 9, and 10 of the current application.
US Application 17/733,406
US Application 17/733,452
Claim 1: An electronic device, comprising: a display comprising an array of pixels, wherein pixels in the array comprise a plurality of first sub-pixels defining a first color area on a chromaticity plane, a plurality of second sub-pixels defining a second color area on the chromaticity plane, and a plurality of third sub-pixels defining a third color area on the chromaticity plane; and a control circuit, electrically connected to the display, configured to receive an input image signal and generate a control signal to the display for driving each pixel of the display to output light in a virtual color gamut; wherein the virtual color gamut of the display is among the first, second and third color areas on the chromaticity plane and not overlapping any of the first, second or third color areas.
Claim 1: An electronic device, comprising: a display including an array of pixels, wherein pixels in the array comprise a plurality of first sub-pixels defining a first color area in a chromaticity plane, a plurality of second sub-pixels defining a second color area in the chromaticity plane, and a plurality of third sub-pixels defining a third color area in the chromaticity plane, and wherein the plurality of first sub-pixels is associated with a first primary color, the plurality of second sub-pixels is associated with a second primary color, and the plurality of third sub-pixels is associated with a third primary color; a control circuit, electrically connected to the display, configured to receive an input image signal and generate a control signal to the display for driving each pixel of the display to output light in a virtual color gamut; wherein the virtual color gamut of the display includes a first virtual color gamut including a first chromaticity coordinate point of the first primary color, a second virtual color gamut including a second chromaticity coordinate point of the second primary color, a third virtual color gamut including a third chromaticity coordinate point of the third primary color, and a fourth virtual color gamut, which is among the first, second and third color areas on the chromaticity plane and does not overlap any of the first, second or third color areas.
Claim 2: wherein the plurality of first sub-pixels emit red light, the plurality of second sub-pixels emit green light, and the plurality of third sub- pixels emit blue light.
Claim 2: wherein the plurality of first sub-pixels emit red light, the plurality of second sub-pixels emit green light, and the plurality of third sub- pixels emit blue light.
Claim 9: A method of operating a display, comprising: receiving an input image signal for the display; and generating a control signal based on the input image signal and a compensation matrix to drive the display, wherein the display comprises an array of pixels and is configured to output light in a virtual color gamut according to the control signal, wherein pixels in the array comprise a plurality of first sub-pixels defining a first color area on a chromaticity plane, a plurality of second sub-pixels defining a second color area on the chromaticity plane and a plurality of third sub-pixels defining a third color area on the chromaticity plane; and wherein the virtual color gamut of the display is among the first, second and third color areas on the chromaticity plane, and not overlapping any of the first, second or third color areas.
Claim 12: A method of operating a display, comprising: receiving an input image signal for the display; and generating a control signal based on the input image signal and a compensation matrix to drive the display, wherein the display includes an array of pixels and is configured to output light in a virtual color gamut according to the control signal, wherein pixels in the array comprise a plurality of first sub-pixels defining a first color area in a chromaticity plane, a plurality of second sub-pixels defining a second color area in the chromaticity plane, and a plurality of third sub-pixels defining a third color area in the chromaticity plane, wherein the plurality of first sub-pixels is associated with a first primary color, the plurality of second sub-pixels is associated with a second primary color, and the plurality of third sub-pixels is associated with a third primary color; and wherein the virtual color gamut of the display includes a first virtual color gamut including a first chromaticity coordinate point of the first primary color, a second virtual color gamut including a second chromaticity coordinate point of the second primary color, a third virtual color gamut including a third chromaticity coordinate point of the third primary color, and a fourth virtual color gamut, which is among the first, second and third color areas on the chromaticity plane and does not overlap any of the first, second or third color areas.
Claim 10:
A method for compensating colors of a display, the display comprising an array of pixels, wherein pixels in the array comprise a plurality of first sub-pixels, a plurality of second sub-pixels and a plurality of third sub-pixels, the method comprising:

Claim 14:
A method for compensating colors of a display, the display comprising an array of pixels, wherein pixels in the array comprise a plurality of first sub-pixels defining a first color area in a chromaticity plane, a plurality of second sub-pixels defining a second color area in the chromaticity plane, and a plurality of third sub-pixels defining a third color area in the chromaticity plane, 
determining chromaticity coordinate points of the plurality of first sub-pixels, the plurality of second sub-pixels, and the plurality of third sub-pixels;

a plurality of first sub-pixels defining a first color area in a chromaticity plane, a plurality of second sub-pixels defining a second color area in the chromaticity plane, and a plurality of third sub-pixels defining a third color area in the chromaticity plane
determining a first virtual chromaticity coordinate point on a chromaticity plane based on the chromaticity coordinate points of the plurality of first sub-pixels, determining a second virtual chromaticity coordinate point on the chromaticity plane based on the chromaticity coordinate points of the plurality of second sub-pixels, and determining a third virtual chromaticity coordinate point on the chromaticity plane based on the chromaticity coordinate points of the plurality of third sub-pixels;

the method comprising: determining a first chromaticity coordinate point of a first primary color associated with the plurality of first sub-pixels, a second chromaticity coordinate point of a second primary color associated with the plurality of second sub-pixels, and a third chromaticity coordinate point of a third primary color associated with the plurality of third sub-pixels
and calculating a compensation matrix based on the virtual chromaticity coordinate points for compensating colors of the display.
determining a compensation matrix for generating a control signal based on an input image signal, wherein the control signal controls each pixel of the display to emit light in a virtual color gamut, wherein the virtual color gamut of the display is among the first, second, and third color areas on the chromaticity plane and not overlapping any of the first, second, or third color areas; and determining at least a first luminance adjustment parameter, such that light on the first chromaticity coordinate point is emitted when a pixel is controlled to emit light of the first primary color.


Regarding claim 10, although claim 14 of 17/733,452 does not expressly teach that determining first, second, and third virtual chromaticity coordinate points on a chromaticity plane are based on the chromaticity coordinate points of the plurality of first, second, and third sub-pixels, claim 14 does teach determining chromaticity coordinate points of first, second, and third primary colors associated with the plurality of first sub-pixels. The primary colors are associated with color areas as described earlier in the claim, and these color areas comprise chromaticity coordinate points. Claim 14 of 17/733,452 does not expressly teach calculating a compensation matrix based on the virtual chromaticity coordinate points for compensating colors of the display. However, claim 14 does teach determining a compensation matrix for generating a control signal based on an input image signal, wherein the control signal controls each pixel of the display to emit light in a virtual color gamut, wherein the virtual color gamut of the display is among the first, second, and third color areas on the chromaticity plane and not overlapping any of the first, second, or third color areas. One of ordinary skill in the art would recognize that the virtual color gamut includes the first, second, and third chromaticity points described earlier in claim 14.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6313816 B1 (“Kojima”).
Regarding claim 1, Kojima teaches an electronic device (Abstract), comprising:
a display comprising an array of pixels (2:47-60; Figs. 1, 2), wherein pixels in the array comprise a plurality of first sub-pixels defining a first color area on a chromaticity plane, a plurality of second sub-pixels defining a second color area on the chromaticity plane, and a plurality of third sub-pixels defining a third color area on the chromaticity plane (6:18-21; Fig. 4); and
a control circuit, electrically connected to the display, configured to receive an input image signal and generate a control signal to the display for driving each pixel of the display to output light in a virtual color gamut (2:61-4:25; Fig. 3);
wherein the virtual color gamut of the display is among the first, second and third color areas on the chromaticity plane and not overlapping any of the first, second or third color areas (6:45-7:27; Fig. 4).
Regarding claim 2, Kojima teaches wherein the plurality of first sub-pixels emit red light, the plurality of second sub-pixels emit green light, and the plurality of third sub- pixels emit blue light (2:47-60).
Regarding claim 4, Kojima teaches wherein the virtual color gamut of the display is substantially a triangle with a first side, a second side and a third side on the chromaticity plane (6:45-7:27; Fig. 4).
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0215360 A1 (“Pollack”).
Regarding claim 1, Pollack teaches an electronic device (Abstract), comprising:
a display comprising an array of pixels, wherein pixels in the array comprise a plurality of first sub-pixels defining a first color area on a chromaticity plane, a plurality of second sub-pixels defining a second color area on the chromaticity plane, and a plurality of third sub-pixels defining a third color area on the chromaticity plane ([62]); and
a control circuit, electrically connected to the display, configured to receive an input image signal and generate a control signal to the display for driving each pixel of the display to output light in a virtual color gamut ([160]);
wherein the virtual color gamut of the display is among the first, second and third color areas on the chromaticity plane and not overlapping any of the first, second or third color areas ([218]).
Regarding claim 2, Pollack teaches wherein the plurality of first sub-pixels emit red light, the plurality of second sub-pixels emit green light, and the plurality of third sub- pixels emit blue light ([62], [218]).
Regarding claim 3, Pollack teaches wherein each of the pixels in the array further includes a plurality of fourth sub-pixels defining a fourth color area on the chromaticity plane, and the virtual color gamut of the display does not overlap the fourth color area ([218]; Fig. 23).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 6313816 B1 (“Kojima”) as applied to claim 1 above, and further in view of official notice.
Regarding claim 5, Kojima teaches wherein the first color area can be represented by a first shape, the second color area can be represented by a second shape; and the third color area can be represented by a third shape (6:18-21; Fig. 4). Kojima does not expressly teach that the shape is a circle. However, official notice is taken that it was well known in the arts of math, physics, and engineering to use simple shapes such as circles to represent more specific shapes. For example, the old math and physics joke that ends, “Assume a spherical cow”. The motivation to use a circle in this instance is to simplify the implementation of the variation range taught by Kojima. Thus, before the effective filing date of the current application, the combination of Kojima and official notice would have rendered obvious, to one of ordinary skill in the art, the limitation wherein the first color area can be represented by a first circle, the second color area can be represented by a second circle; and the third color area can be represented by a third circle.
Regarding claim 6, Kojima further teaches wherein a first common tangent line being tangent to the second shape and the third shape defines a first side of the triangle; a second common tangent line being tangent to the first shape and the third shape defines a second side of the triangle; and a third common tangent line being tangent to the first shape and the second shape defines a third side of the triangle (6:26-44; Fig. 4). The rationale for the use of a circle as the shape is explained regarding claim 5. Thus, before the effective filing date of the current application, the combination of Kojima and official notice would have rendered obvious, to one of ordinary skill in the art, the limitation wherein a first common tangent line being tangent to the second circle and the third circle defines a first side of the triangle; a second common tangent line being tangent to the first circle and the third circle defines a second side of the triangle; and a third common tangent line being tangent to the first circle and the second circle defines a third side of the triangle.
Regarding claim 7, Kojima further teaches wherein the first shape encircles substantially all chromaticity coordinate points of the plurality of first sub-pixels, the second shape encircles substantially all chromaticity coordinate points of the plurality of second sub-pixels; and the third shape encircles substantially all chromaticity coordinate points of the plurality of third sub-pixels (6:18-21; Fig. 4). The rationale for the use of a circle as the shape is explained regarding claim 5. Thus, before the effective filing date of the current application, the combination of Kojima and official notice would have rendered obvious, to one of ordinary skill in the art, the limitation wherein the first circle encircles substantially all chromaticity coordinate points of the plurality of first sub-pixels, the second circle encircles substantially all chromaticity coordinate points of the plurality of second sub-pixels; and the third circle encircles substantially all chromaticity coordinate points of the plurality of third sub-pixels.
Claims 9-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 6313816 B1 (“Kojima”) in view of official notice.
Regarding claim 9, Kojima teaches a method of operating a display (Abstract), comprising:
receiving an input image signal for the display (2:61-4:25; Fig. 3); and
generating a control signal based on the input image signal and compensation data to drive the display (2:61-4:25; Fig. 3),
wherein the display comprises an array of pixels (2:47-60; Figs. 1, 2) and is configured to output light in a virtual color gamut according to the control signal (2:61-4:25; Fig. 3), wherein pixels in the array comprise a plurality of first sub-pixels defining a first color area on a chromaticity plane, a plurality of second sub-pixels defining a second color area on the chromaticity plane and a plurality of third sub-pixels defining a third color area on the chromaticity plane (6:18-21; Fig. 4); and
wherein the virtual color gamut of the display is among the first, second and third color areas on the chromaticity plane, and not overlapping any of the first, second or third color areas (6:45-7:27; Fig. 4).
Kojima does not expressly teach that the data is in the form of a matrix. Official notice is taken that it was well known to store data in the form of a matrix. The suggestion and motivation to store the compensation data in the form of a matrix is present because the compensation data is for compensating pixels that are arranged in a two-dimensional display, and a matrix format would make sense for organizing the data. Thus, in view of the dates of the references, the combination would have been obvious to one of ordinary skill in the art before the effective filing date of the current application.
Regarding claim 10, Kojima teaches a method for compensating colors of a display (Abstract), the display comprising an array of pixels, wherein pixels in the array comprise a plurality of first sub-pixels, a plurality of second sub-pixels and a plurality of third sub-pixels (2:47-60; Figs. 1, 2), the method comprising:
determining chromaticity coordinate points of the plurality of first sub-pixels, the plurality of second sub-pixels, and the plurality of third sub-pixels (6:18-21; Fig. 4);
determining a first virtual chromaticity coordinate point on a chromaticity plane based on the chromaticity coordinate points of the plurality of first sub-pixels, determining a second virtual chromaticity coordinate point on the chromaticity plane based on the chromaticity coordinate points of the plurality of second sub-pixels, and determining a third virtual chromaticity coordinate point on the chromaticity plane based on the chromaticity coordinate points of the plurality of third sub-pixels (6:26-7:27; Fig. 4); and
calculating compensation data based on the virtual chromaticity coordinate points for compensating colors of the display (3:9-11, 6:26-7:27; Fig. 4).
Kojima does not expressly teach that the data is in the form of a matrix. Official notice is taken that it was well known to store data in the form of a matrix. The suggestion and motivation to store the compensation data in the form of a matrix is present because the compensation data is for compensating pixels that are arranged in a two-dimensional display, and a matrix format would make sense for organizing the data. Thus, in view of the dates of the references, the combination would have been obvious to one of ordinary skill in the art before the effective filing date of the current application.
Regarding claim 11, Kojima further teaches wherein determining the first, second and third virtual chromaticity coordinate points on the chromaticity plane comprises:
determining a first color area associated with the chromaticity coordinate points of the plurality of first sub-pixels (6:18-21; Fig. 4);
determining a second color area associated with the chromaticity coordinate points of the plurality of second sub-pixels (6:18-21; Fig. 4);
determining a third color area associated with the chromaticity coordinate points of the plurality of third sub-pixels (6:18-21; Fig. 4);
determining a triangle on the chromaticity plane among the first, second and third color areas on the chromaticity plane, and not overlapping any of the first, second or third color areas (6:26-7:27; Fig. 4),
wherein the vertices of the triangle define the first, second and third virtual chromaticity coordinate points (6:26-7:27; Fig. 4).
Regarding claim 12, Kojima further teaches wherein:
the first color area corresponds to a first shape on the chromaticity plane (6:18-21; Fig. 4);
the second color area corresponds to a second shape on the chromaticity plane (6:18-21; Fig. 4);
the third color area corresponds to a third shape on the chromaticity plane (6:18-21; Fig. 4);
wherein a first side of the triangle corresponds to a first common tangent line being tangent to the second shape and the third shape; a second side of the triangle corresponds to a second common tangent line being tangent to the first shape and the third shape, and a third side of the triangle corresponds to a third common tangent line being tangent to the first shape and the second shape (6:26-7:27; Fig. 4).
Kojima does not expressly teach that the shape is a circle. However, official notice is taken that it was well known in the arts of math, physics, and engineering to use simple shapes such as circles to represent more specific shapes. For example, the old math and physics joke that ends, “Assume a spherical cow”. The motivation to use a circle in this instance is to simplify the implementation of the variation range taught by Kojima. Thus, in view of the dates of the references, the combination would have been obvious to one of ordinary skill in the art before the effective filing date of the current application.
Regarding claim 13, Kojima further teaches wherein the first shape encircles substantially all chromaticity coordinate points of the plurality of first sub-pixels, the second shape encircles substantially all chromaticity coordinate points of the plurality of second sub-pixels; and the third shape encircles substantially all chromaticity coordinate points of the plurality of third sub-pixels. (6:18-21; Fig. 4). The rationale for the use of a circle as the shape is explained regarding claim 12. Thus, before the effective filing date of the current application, the combination of Kojima and official notice would have rendered obvious, to one of ordinary skill in the art, the limitation wherein the first circle encircles substantially all chromaticity coordinate points of the plurality of first sub-pixels, the second circle encircles substantially all chromaticity coordinate points of the plurality of second sub-pixels; and the third circle encircles substantially all chromaticity coordinate points of the plurality of third sub-pixels.
Regarding claim 15, Kojima further teaches wherein determining the first, second, and third virtual chromaticity coordinate points on the chromaticity plane comprises:
determining a first line on the chromaticity plane such that the chromaticity coordinate points of the plurality of second sub-pixels and the plurality of third sub- pixels on one side of the first line and the chromaticity coordinate points of the plurality of first sub-pixels on the other side of the first line (6:26-7:27; Fig. 4);
determining a second line on the chromaticity plane such that the chromaticity coordinate points of the plurality of first sub-pixels and the plurality of second sub- pixels on one side of the second line and the chromaticity coordinate points of the plurality of third sub-pixels on the other side of the second line (6:26-7:27; Fig. 4);
determining a third line on the chromaticity plane such that the chromaticity coordinate points of the plurality of first sub-pixels and the plurality of third sub-pixels on one side of the third line and the chromaticity coordinate points of the plurality of second sub-pixels on the other side of the third line (6:26-7:27; Fig. 4);
determining a first intersection point of the second line and the third line as the first virtual chromaticity coordinate points on the chromaticity plane (6:26-7:27; Fig. 4);
determining a second intersection point of the first line and the second line as the second virtual chromaticity coordinate points on the chromaticity plane (6:26-7:27; Fig. 4); and
determining a third intersection point of the first line and the third line as the third virtual chromaticity coordinate points on the chromaticity plane (6:26-7:27; Fig. 4).
Regarding claim 16, Kojima further teaches wherein: the first line is determined by a chromaticity coordinate point of one of the plurality of second sub-pixel and a chromaticity coordinate point of one of the plurality of third sub-pixel (6:26-7:27; Fig. 4);
the second line is determined by a chromaticity coordinate point of one of the plurality of first sub-pixel and a chromaticity coordinate point of one of the plurality of second sub-pixel (6:26-7:27; Fig. 4); and
the third line is determined by a chromaticity coordinate point of one of the plurality of first sub-pixel and a chromaticity coordinate point of one of the plurality of third sub-pixel (6:26-7:27; Fig. 4).

Allowable Subject Matter
Claims 8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0213491 A1 teaches using virtual color coordinates in a display device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gene W Lee/Primary Examiner, Art Unit 2692